Citation Nr: 0839986	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-34 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a sleep disorder, also 
claimed as insomnia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from March 1999 through 
February 2006.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking to establish service connection for a 
sleep disorder.  For service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 
12 Vet. App. 341, 346 (1999).

The veteran contends that he currently suffers from sleep 
disorder that initially onset during his tour in Iraq.  See 
February 2007 RO hearing transcript at page 7.  A review of 
the service medical records shows that the veteran was seen 
in July 2000 and December 2005 for complaints of insomnia.

He reported that he is currently prescribed medication by the 
VA Medical Center in San Juan for the sleep disorder.  Id. at 
page 8.  March 2007 VA outpatient records do confirm that he 
was treating for insomnia at that time.  The question is 
whether any current insomnia is causally connected to the in-
serviced complaints.  The Board observes that the veteran was 
not afforded a VA examination with regard to this claim.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Because there are in-service complaints of insomnia, 
along with current medical evidence of the same disease, and 
statements from the veteran that he has had the disability 
continuously since its initial onset, a VA examination is 
warranted in this case.

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA examination to 
determine the nature and etiology of any 
currently diagnosed sleep disorder, 
including but not limited to insomnia.  
Any necessary tests or sleep studies 
should be afforded the veteran, if 
necessary.  The complete claims folder 
should be provided to the examiner in 
association with this examination.  Once 
the physical examination is complete, the 
examiner should provide a comprehensive 
report of the findings, which includes an 
opinion regarding the etiology of any 
diagnosed sleep disorder by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's sleep 
disorder was caused by disease or injury 
during service, or initially manifested in 
service and has continued through to the 
present? 

2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

